United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1248
                         ___________________________

             Georgina Stephens; Larry Alexander, (a married couple)

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

   Federal National Mortgage Association, a federally chartered corporation, all
   unknown successors, and all other persons unknown claiming any right, title,
 interest, or lien in the real estate described in the complaint herein and John Doe
                                       and Jane Doe

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: August 25, 2014
                              Filed: August 29, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      In this action challenging a foreclosure-by-advertisement sale of property,
Larry Alexander and Georgina Stephens appeal from the adverse final judgment
entered by the district court.1 For reversal, they argue that this action was improperly
removed from state court to federal court, and that the district court erred in
dismissing four of their claims.

       Upon careful de novo review, we first conclude that this action was properly
removed based upon diversity jurisdiction. See 28 U.S.C. § 1441 (any civil action
brought in state court of which district court has original jurisdiction may be removed
by defendant to district court); see also 28 U.S.C. § 1332 (describing district courts’
original jurisdiction based on diversity of citizenship and amount in controversy);
Cedar Rapids Cellular Tel., L.P. v. Miller, 280 F.3d 874, 878 (8th Cir. 2002) (district
court’s ruling on subject matter jurisdiction is reviewed de novo). We further
conclude that the district court did not err in dismissing plaintiffs’ claims. See Butler
v. Bank of Am., N.A., 690 F.3d 959, 961 (8th Cir. 2012) (grant of motion to dismiss
for failure to state claim is reviewed de novo); Miller v. Redwood Toxicology Lab.,
Inc., 688 F.3d 928, 931 (8th Cir. 2012) (court may consider materials that are part of
public records in deciding motion to dismiss); see also Ashcroft v. Iqbal, 556 U.S.
662, 681 (2009) (conclusory allegations are not entitled to be assumed true).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Steven E.
Rau, United States Magistrate Judge for the District of Minnesota.

                                          -2-